DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-12, 14-16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,872,003 issued to Parks et al. Although the claims at issue are not identical, they are not patentably distinct from each other because all claim limitations of the instant application are present in the 10,872,003 patent.

U.S. Application No. 17,099,341
U.S. Pat. No. 10,872,003
Claim 1:
    A method, comprising: 
    2identifying an input source comprising information identifying a plurality of 3events; 
  4implementing an adapter for ingesting the information, the adapter comprising: 
   5a transport component that receives the information from the input source; 6and 
  7a mapper component that converts a first input type of a first event 8extracted from the input source into a second input type; 
    9receiving at least one additional component for modifying the adapter; 
  












  10modifying the adapter by implementing the at least one additional component 11with the transport component and the mapper component as part of ingesting the information;
    12generating a tuple for at least the first event based at least in part on the modified 13adapter; and 
   14providing the tuple to an event server. 


Claim 12:
   The method of claim 1, further comprising enabling creation of the at least 2one additional component to customize the adapter for a particular input stream.  

Claim 13: 
   The method of claim 1, wherein the at least one additional component 2comprises a plurality of additional components, and wherein the adapter is modified to 3implement at least a subset of the plurality of additional components along with the transport 4component and the mapper component. 


Claim 14: 
   The method of claim 1, wherein the at least one additional component 2comprises at least a trigger component that invokes the transport component to extract the first 3event from the information based at least in part on a schedule or an occurrence.  


Claim 15: 
   The method of claim 1, wherein an extractor component extracts a field 2 from the first event.  


ClaimORA160322-US-CNT242 6:
  The method of claim 1, wherein the at least one additional component 2 comprises at least a filter component that filters the first event based at least in part on a field of 3the first event.  

Claim 17:
 The method of claim 1, wherein the at least one additional component 2comprises at least a converter component that converts a type of the first event to a second type.  


Claim 19:
  A non-transitory computer-readable medium storing computer-executable 2instructions that, when executed by one or more processors, configures one or more computer 3systems to perform instructions that cause the one or more processor to at least:
    4implement an adapter for ingesting information that identifies a plurality of events 5of a source document, the adapter comprising:
     6a transport component that receives at least a first event of the plurality of 7events of the source document; and 
    8a mapper component that converts a first input type of the first event into a 9second input type;
    10receive at least one additional component for modifying the adapter; 
   










 


     11modify the adapter by implementing the at least one additional component with 12the transport component and the mapper component as part of ingesting the information of the 13source document; 
      14execute the modified adapter to generate a tuple for at least the first event; and 
     15provide the tuple to an event server.  
1Claim 10:
  The non-transitory computer-readable medium of claim 9, further 2comprising instructions that cause the one or more processors to enable creation of the additional 3component to customize the adapter for a particular input source.  


1Claim 11:
    The non-transitory computer-readable medium of claim 9, wherein the 2trigger component comprises at least one of a scheduled trigger, a monitoring trigger, a loop 3 back trigger, or an input trigger.  ORA160322-US-CNT243

Claim 12: 
   The non-transitory computer-readable medium of claim 11, wherein the 2 trigger component invokes the transport component to extract the first event from the 3information based at least in part on a schedule or an occurrence. 


Claim 114:
 The non-transitory computer-readable medium of claim 13, wherein the 2converter component converts geometry-type events.  


Claim 115. 
   The non-transitory computer-readable medium of claim 13, wherein the 2converter component converts a type of the first event to a second type.  


Claim 116:
   A system, comprising: 
  2a memory storing a plurality of instructions; and 
  3a processor configured to access the memory, the processor further configured to 4execute the plurality of instructions to at least: 
  5identify an input source comprising information that identifies a plurality 6of events;
  7implement an adapter for ingesting the information of the input source, the 8adapter comprising: 
  9a transport component that receives at least a first event of the 10plurality of events of the input source; and 
  11a mapper component that converts a first input type of the first 12event into a second input type; 13
  receive at least one additional component for modifying the adapter; 












   14modify the adapter by implementing the at least one additional component 15with the transport component and the mapper component as part of ingesting the 16information; 
    17generate a tuple for at least the first event based at least in part on the 18modified adapter; and 
   provide the tuple to an event server.  


ORA160322-US-CNT244Claim 17:
  The system of claim 16, wherein the additional component is implemented 2 by executing an application programming interface corresponding to the additional component.  


Claim 118:
   The system of claim 16, wherein the trigger component invokes the 2transport component to extract the first event from the information based at least in part on a 3schedule or an occurrence.  
Claim 1:
   A method, comprising:
    identifying an input source comprising information identifying a plurality of events; 
    implementing an adapter for ingesting the information, the adapter comprising: 
   a transport component that receives the information from the input source; and 
   a mapper component that converts a first input type of a first event extracted from the input source into a second input type; 
    receiving at least one additional component for modifying the adapter, wherein the at least one additional component comprises at least a change detector component that detects a change of content of the first event from a previous content of a previous event associated with the first event, and wherein the change detector component comprises at least one of a content level change detector component or a tuple-level change detector component; 

   modifying the adapter by implementing the at least one additional component with the transport component and the mapper component as part of ingesting the information;
00.0   generating a tuple for at least the first event based at least in part on the modified adapter; and 
   providing the tuple to an event server.


Claim 2:
   The method of claim 1, further comprising enabling creation of the at least one additional component to customize the adapter for a particular input stream.

Claim 3:
   The method of claim 1, wherein the at least one additional component further comprises a plurality of additional components, and wherein the adapter is modified to implement at least a subset of the plurality of additional components along with the transport component and the mapper component.

Claim 4: 
  The method of claim 1, wherein the at least one additional component further comprises at least a trigger component that invokes the transport component to extract the first event from the information based at least in part on a schedule or an occurrence.


Claim 5:
   The method of claim 1, wherein an extractor component extracts a field from the first event.


Claim 6:
   The method of claim 1, wherein the at least one additional component further comprises at least a filter component that filters the first event based at least in part on a field of the first event.

Claim 7:
 The method of claim 1, wherein the at least one additional component further comprises at least a converter component that converts a type of the first event to a second type.

Claim 8:
    A non-transitory computer-readable medium storing computer-executable instructions that, when executed by one or more processors, configures one or more computer systems to perform at least: instructions that cause the one or more processors to implement an adapter for ingesting information that identifies a plurality of events of a source document, the adapter comprising:
   a transport component that receives at least a first event of the plurality of events of the source document; and 
    a mapper component that converts a first input type of the first event into a second input type;
   instructions that cause the one or more processors to receive at least one additional component for modifying the adapter, wherein the at least one additional component comprises at least a change detector component that detects a change of content of the first event from a previous content of a previous event associated with the first event, and wherein the change detector component comprises at least one of a content level change detector component or a tuple-level change detector component;
    instructions that cause the one or more processors to modify the adapter by implementing the at least one additional component with the transport component and the mapper component as part of ingesting the information of the source document; 
    instructions that cause the one or more processors to execute the modified adapter to generate a tuple for at least the first event; and
    instructions that cause the one or more processors to provide the tuple to an event server.
Claim 9:
 The non-transitory computer-readable medium of claim 8, further comprising instructions that cause the one or more processors to enable creation of the additional component to customize the adapter for a particular input source.


Claim 10:
 The non-transitory computer-readable medium of claim 8, wherein the trigger component comprises at least one of a scheduled trigger, a monitoring trigger, a loop back trigger, or an input trigger.

Claim 11:
  The non-transitory computer-readable medium of claim 10, wherein the trigger component invokes the transport component to extract the first event from the information based at least in part on a schedule or an occurrence.


Claim 12:
    The non-transitory computer-readable medium of claim 8, wherein the converter component converts geometry-type events.


Claim 13:
   The non-transitory computer-readable medium of claim 12, wherein the converter component converts a type of the first event to a second type.


Claim 14:
   A system, comprising: 
  a memory storing a plurality of instructions; and 
  a processor configured to access the memory, the processor further configured to execute the plurality of instructions to at least: 
   identify an input source comprising information that identifies a plurality of events;
   implement an adapter for ingesting the information of the input source, the adapter comprising: 
   a transport component that receives at least a first event of the plurality of events of the input source; and 
   a mapper component that converts a first input type of the first event into a second input type;
  receive at least one additional component for modifying the adapter, wherein the at least one additional component comprises at least a change detector component that detects a change of content of the first event from a previous content of a previous event associated with the first event, and wherein the change detector component comprises at least one of a content level change detector component or a tuple-level change detector component; 
   modify the adapter by implementing the at least one additional component with the transport component and the mapper component as part of ingesting the information; 
  generate a tuple for at least the first event based at least in part on the modified adapter; and 
  provide the tuple to an event server.


Claim 15:
   The system of claim 14, wherein the additional component is implemented by executing an application programming interface corresponding to the additional component.


Claim 16:
  The system of claim 14, wherein the trigger component invokes the transport component to extract the first event from the information based at least in part on a schedule or an occurrence.





Claims 1-7, 9-11, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-12, 14 and 15 of U.S. Patent No. 10,503,567 issued to Parks et al. Although the claims at issue are not identical, they are not patentably distinct from each other because all claim limitations of the instant application are present in the 10,503,567 patent.

U.S. Application No. 17,099,341
U.S. Pat. No. 10,503,567
Claim 1:
    A method, comprising: 
    2identifying an input source comprising information identifying a plurality of 3events; 
  4implementing an adapter for ingesting the information, the adapter comprising: 
   5a transport component that receives the information from the input source; 6and 
  7a mapper component that converts a first input type of a first event 8extracted from the input source into a second input type; 
    9receiving at least one additional component for modifying the adapter; 
  












  

  10modifying the adapter by implementing the at least one additional component 11with the transport component and the mapper component as part of ingesting the information;
    12generating a tuple for at least the first event based at least in part on the modified 13adapter; and 
   14providing the tuple to an event server. 


Claim 12:
   The method of claim 1, further comprising enabling creation of the at least 2one additional component to customize the adapter for a particular input stream.  

Claim 13: 
   The method of claim 1, wherein the at least one additional component 2comprises a plurality of additional components, and wherein the adapter is modified to 3implement at least a subset of the plurality of additional components along with the transport 4component and the mapper component. 

Claim 14: 
   The method of claim 1, wherein the at least one additional component 2comprises at least a trigger component that invokes the transport component to extract the first 3event from the information based at least in part on a schedule or an occurrence.  




Claim 15: 
   The method of claim 1, wherein an extractor component extracts a field 2 from the first event.  

ClaimORA160322-US-CNT242 6:
  The method of claim 1, wherein the at least one additional component 2 comprises at least a filter component that filters the first event based at least in part on a field of 3the first event.  


Claim 17:
 The method of claim 1, wherein the at least one additional component 2comprises at least a converter component that converts a type of the first event to a second type.  
Claim 19:
  A non-transitory computer-readable medium storing computer-executable 2instructions that, when executed by one or more processors, configures one or more computer 3systems to perform instructions that cause the one or more processor to at least:
    4implement an adapter for ingesting information that identifies a plurality of events 5of a source document, the adapter comprising:
    

   6a transport component that receives at least a first event of the plurality of 7events of the source document; and 
    8a mapper component that converts a first input type of the first event into a 9second input type;
    10receive at least one additional component for modifying the adapter; 
   










 




     11modify the adapter by implementing the at least one additional component with 12the transport component and the mapper component as part of ingesting the information of the 13source document; 
   

   14execute the modified adapter to generate a tuple for at least the first event; and 
  
   15provide the tuple to an event server.  



1Claim 10:
  The non-transitory computer-readable medium of claim 9, further 2comprising instructions that cause the one or more processors to enable creation of the additional 3component to customize the adapter for a particular input source.  

1Claim 11:
    The non-transitory computer-readable medium of claim 9, wherein the 2trigger component comprises at least one of a scheduled trigger, a monitoring trigger, a loop 3 back trigger, or an input trigger.  ORA160322-US-CNT243


Claim 116:
   A system, comprising: 
  2a memory storing a plurality of instructions; and 
  3a processor configured to access the memory, the processor further configured to 4execute the plurality of instructions to at least: 
  5identify an input source comprising information that identifies a plurality 6of events;
  7implement an adapter for ingesting the information of the input source, the 8adapter comprising: 
  9a transport component that receives at least a first event of the 10plurality of events of the input source; and 
  11a mapper component that converts a first input type of the first 12event into a second input type; 13
  receive at least one additional component for modifying the adapter; 














   14modify the adapter by implementing the at least one additional component 15with the transport component and the mapper component as part of ingesting the 16information; 
    17generate a tuple for at least the first event based at least in part on the 18modified adapter; and 
   provide the tuple to an event server.  

ORA160322-US-CNT244Claim 17:
  The system of claim 16, wherein the additional component is implemented 2 by executing an application programming interface corresponding to the additional component.  
Claim 1:
  A method, comprising: 
   identifying an input source comprising information identifying a plurality of events;
    implementing an adapter for ingesting the information, the adapter comprising: 
   a transport component that receives the information from the input source; and 
   a mapper component that converts a first input type of a first event extracted from the input source into a second input type; 

   receiving, from a second adapter different from the adapter implemented for ingesting the information, at least one additional component for modifying the adapter, the at least one additional component comprising at least one of a trigger component, an extractor component, a filter component, a converter component, or a change detector component, and the second adapter comprising a built-in adapter of an event processing system configured to at least one of ingest the information or ingest a different set of events from the information; 
  modifying the adapter by implementing the at least one additional component with the transport component and the mapper component as part of ingesting the information;
   generating a tuple for at least the first event based at least in part on the modified adapter; and 
  providing the tuple to an event server.


Claim 2:
    The method of claim 1, further comprising enabling creation of the at least one additional component to customize the adapter for a particular input stream.

Claim 3:
   The method of claim 1, wherein the at least one additional component comprises a plurality of additional components, and wherein the adapter is modified to implement at least a subset of the plurality of additional components along with the transport component and the mapper component.


Claim 4:
  The method of claim 1, wherein the trigger component invokes the transport component to extract the first event from the information based at least in part on a schedule or an occurrence.





Claim 5:
 The method of claim 1, wherein the extractor component extracts a field from the first event.

Claim 6:
The method of claim 1, wherein the filter component filters the first event based at least in part on a field of the first event.




Claim 7:
  The method of claim 1, wherein the converter component converts a type of the first event to a second type.

Claim 10:
    A non-transitory computer-readable medium storing computer-executable instructions that, when executed by one or more processors, configures one or more computer systems to perform at least: 

  instructions that cause the one or more processors to implement an adapter for ingesting information that identifies a plurality of events of a source document, the adapter comprising: 
   a transport component that receives at least a first event of the plurality of events of the source document; and 
   a mapper component that converts a first input type of the first event into a second input type; 
  instructions that cause the one or more processors to receive, from a second adapter different from the adapter implemented for ingesting the information, at least one additional component for modifying the adapter, the at least one additional component comprising at least one of a trigger component, an extractor component, a filter component, a converter component, or a change detector component, and the second adapter comprising a built-in adapter of an event processing system configured to at least one of ingest the information or ingest a different set of events from the information; 
   instructions that cause the one or more processors to modify the adapter by implementing the at least one additional component with the transport component and the mapper component as part of ingesting the information of the source document; 
  
   instructions that cause the one or more processors to execute the modified adapter to generate a tuple for at least the first event; and 
  instructions that cause the one or more processors to provide the tuple to an event server.


Claim 11:
  The non-transitory computer-readable medium of claim 10, further comprising instructions that cause the one or more processors to enable creation of the additional component to customize the adapter for a particular input source.

Claim 12:
  The non-transitory computer-readable medium of claim 10, wherein the trigger component comprises at least one of a scheduled trigger, a monitoring trigger, a loop back trigger, or an input trigger.


Claim 14:
   A system, comprising: 
   a memory storing a plurality of instructions; and 
  a processor configured to access the memory, the processor further configured to execute the plurality of instructions to at least: 
  identify an input source comprising information that identifies a plurality of events; implement an adapter for ingesting the information of the input source, the adapter comprising: 
   a transport component that receives at least a first event of the plurality of events of the input source; and 
  a mapper component that converts a first input type of the first event into a second input type; 
   receive, from a second adapter different from the adapter implemented for ingesting the information, at least one additional component for modifying the adapter, the at least one additional component comprising at least one of a trigger component, an extractor component, a filter component, a converter component, or a change detector component, and the second adapter comprising a built-in adapter of an event processing system configured to at least one of ingest the information or ingest a different set of events from the information; 
  modify the adapter by implementing the at least one additional component with the transport component and the mapper component as part of ingesting the information;
   generate a tuple for at least the first event based at least in part on the modified adapter; and 
   provide the tuple to an event server.

Claim 15:
  The system of claim 14, wherein the additional component is implemented by executing an application programming interface corresponding to the additional component.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-11, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2009/0070765 A1 to Alves et al. in view of U.S. Pub. No. 2011/0022618 A1 to Thatte et al.

As to claim 1, Alves teaches a method, comprising: 
2identifying an input source (Event sources) comprising information identifying a plurality of 3events (“...Event sources and event sinks may be bound to different plug-able protocols, such as JMS. An event source or event sink that is bound to some specific protocol and is responsible for converting or passing along external events to and from the EPN can be called Adapters. Processors can support BEA's Event Processing Language. JAVA Beans can be registered in the EPN as Event Types. Streams can support dynamic configuration of queuing and concurrency parameters...FIG. 5 illustrates a high level view of an event-driven system. An event-driven system can generally be comprised of several event sources, the real-time event-driven (WLRT) applications, and event sinks. The event sources can generate streams of ordinary event data. The real-time applications server's applications can listen to the event streams, processes these events, and generate notable events. Event sinks can receive the notable events...Event sources, event-driven applications, and event sinks can be decoupled of each other; one can add or remove any of these components without causing changes to the other components. This is an attribute of event driven architectures...” paragraphs 0083/0409/0410); 
4implementing an adapter (Adapters) for ingesting the information, the adapter comprising: 
5a transport component that receives the information from the input source (“...Adapters--Components that can provide an interface to incoming data feeds and convert the data into event types that the WebLogic Event Server application understands...This section describes the APIs that will most typically be used in adapters and POJOs: [0113] EventSink--Components that receive events from an EventSource, such as the business logic POJO, can implement this interface. The interface can have a callback method, onEvent( ), in which programmers put the code that handles the received events. [0114] EventSource--Components that send events, such as adapters, must implement this interface. The interface can have a setEventSender( ) method for setting the EventSender, which actually sends the event to the next component in the network. [0115] EventSender--The interface can send the events to the next component in the network. [0116] Component lifecycle interfaces--If you want some control over the lifecycle of the component you are programming, then your component can implement one or more of the following interfaces: [0117] DisposableBean--Use if you want to release resources when the application is undeployed. Implement the destroy( ) method in your component code. [0118] InitializingBean--Use if you require custom initialization after WebLogic Event Server has set all the properties of the component. Implement the afterPropertiesSet( ) method. [0119] ActivatableBean--Use if you want to run some code after all dynamic configuration has been set and the event processing network has been activated. Implement the afterConfigurationActive( ) method. [0120] SuspendableBean--Use if you want to suspend resources or stop processing events when the event processing network is suspended. Implement the suspend( ) method...” paragraphs 0093/0112-0121); 6and 
7a mapper component that converts (convert) a first input type of a first event 8extracted from the input source into a second input type (“...Adapters--Components that can provide an interface to incoming data feeds and convert the data into event types that the WebLogic Event Server application understands...Creating the Event Types for additional information about creating event types. [0145] 4. For each adapter component in your application, a &lt;wlevs:adapter&gt; tag can be used to declare that the component is part of the event processing network. The id attribute can be used to give it a unique ID and the provider attribute can be used to specify the type of data feed to which the adapter will be listening. The &lt;wlevs:instance-property&gt; child tag can be used to pass the adapter the properties it expects. For example, the csvgen adapter, provided by WebLogic Event Server can be used to test EPL rules with a simulated data feed, can define a setport( ) method and thus can expect a port property, among other properties. The provider attribute can be used to specify the adapter factory, typically registered as an OSGi service; the csvgen keyword can also be used to specify the csvgen adapter...FIG. 6 illustrates an exemplary application model of one embodiment. A real-time application server application can be viewed as comprising of four main component types. Adapters can interface directly to the inbound event sources. Adapters can understand the inbound protocol, and can be responsible for converting the event data into a normalized data that can be queried by a processor (i.e. event processing agent, or EPA). Adapters can forward the normalized event data into Streams. Streams can be event processing endpoints. Among other things, streams can be responsible for queuing event data until the event processing agent can act upon it. The event processing agent can remove the event data from the stream, processes it, and may generate new events to an output stream. The user code can register to listen to the output stream, and can be trigged by the insertion of a new event in the output stream. The user code can be generally just a plain-old-JAVA-object (POJO). The user application makes use of a set of external services, such as JMS, WS, file writers, etc; to forward on the generated events to external event sinks...” paragraphs 0083/0144/0414/0448-0457);
9receiving at least one additional component (custom adaptor class) for modifying the adapter/10modifying the adapter by implementing the at least one additional component (custom adaptor class) 11with the transport component and the mapper component as part of ingesting the information (“...Encapsulation of the event state need not be mandatory. If the event state object is already in the appropriate form of the real-time application server data model, then the event state object can be used directly. [0470] Event sources can identify themselves as sourcing particular events by defining registration methods that conform to a specific design pattern and accept references to instances of particular EventListener interfaces. [0471] For real-time application servers, adapters, streams, and EPAs can be event sources. Client POJOs may also be an event source. [0472] In circumstances where listeners cannot directly implement a particular interface, or when some additional behavior is required, an instance of a custom adaptor class may be interposed between a source and one or more listeners in order to establish the relationship or to augment behavior. [0473] A real-time application server can provide additional mechanisms so that Client POJOs do not need to implement the StreamingEventListener interface. For example, the Stream class can provide a callback annotation that can be used by client POJOs...” paragraph 0469); and
12generating a tuple for at least the first event based at least in part on the modified 13adapter (“...Event tuples can be immutable. In one embodiment, they can only be populated at the time of their creation...” paragraph 0541). 
Alves does not explicitly teaches 14providing the tuple to an event server.  
Thatte teaches 14providing the tuple to an event server (“...Client application 106 is an entity that is configured to interact with an event processing server by sending commands and/or event stream data to the server. For example, in the embodiment of FIG. 1, client application 106 may be configured to send event stream data (e.g., tuples to event processing server 108 for insertion into an event stream maintained by server 108. Client application 106 may also be configured to send commands to event processing server 108 for instantiating a new event stream, executing a continuous query against one or more event streams, and the like. In one set of embodiments, client application 106 may be associated with a data source that generates event stream data (e.g., a database, messaging service, physical probe or sensor, etc.). In another set of embodiments, client application 106 may be a data integrator (e.g., Oracle Data Integrator) configured to aggregate event stream data from variety of different data sources...” paragraph 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Alves with the teaching of Thatte because the teaching of Thatte would improve the system of Alves by providing a server for event processing. 

As to claim 12, Alves teaches the method of claim 1, further comprising enabling creation of the at least 2one additional component to customize the adapter (custom adaptor class) for a particular input stream (“...Encapsulation of the event state need not be mandatory. If the event state object is already in the appropriate form of the real-time application server data model, then the event state object can be used directly. [0470] Event sources can identify themselves as sourcing particular events by defining registration methods that conform to a specific design pattern and accept references to instances of particular EventListener interfaces. [0471] For real-time application servers, adapters, streams, and EPAs can be event sources. Client POJOs may also be an event source. [0472] In circumstances where listeners cannot directly implement a particular interface, or when some additional behavior is required, an instance of a custom adaptor class may be interposed between a source and one or more listeners in order to establish the relationship or to augment behavior. [0473] A real-time application server can provide additional mechanisms so that Client POJOs do not need to implement the StreamingEventListener interface. For example, the Stream class can provide a callback annotation that can be used by client POJOs...” paragraph 0469). 
As to claim 13, Alves teaches the method of claim 1, wherein the at least one additional component 2comprises a plurality of additional components (custom adaptor class), and wherein the adapter is modified to 3implement at least a subset of the plurality of additional components along with the transport 4component and the mapper component (“...Encapsulation of the event state need not be mandatory. If the event state object is already in the appropriate form of the real-time application server data model, then the event state object can be used directly. [0470] Event sources can identify themselves as sourcing particular events by defining registration methods that conform to a specific design pattern and accept references to instances of particular EventListener interfaces. [0471] For real-time application servers, adapters, streams, and EPAs can be event sources. Client POJOs may also be an event source. [0472] In circumstances where listeners cannot directly implement a particular interface, or when some additional behavior is required, an instance of a custom adaptor class may be interposed between a source and one or more listeners in order to establish the relationship or to augment behavior. [0473] A real-time application server can provide additional mechanisms so that Client POJOs do not need to implement the StreamingEventListener interface. For example, the Stream class can provide a callback annotation that can be used by client POJOs...” paragraph 0469). 


As to claim 17, Alves teaches the method of claim 1, wherein the at least one additional component 2comprises at least a converter component that converts a type of the first event to a second type (“...Encapsulation of the event state need not be mandatory. If the event state object is already in the appropriate form of the real-time application server data model, then the event state object can be used directly. [0470] Event sources can identify themselves as sourcing particular events by defining registration methods that conform to a specific design pattern and accept references to instances of particular EventListener interfaces. [0471] For real-time application servers, adapters, streams, and EPAs can be event sources. Client POJOs may also be an event source. [0472] In circumstances where listeners cannot directly implement a particular interface, or when some additional behavior is required, an instance of a custom adaptor class may be interposed between a source and one or more listeners in order to establish the relationship or to augment behavior. [0473] A real-time application server can provide additional mechanisms so that Client POJOs do not need to implement the StreamingEventListener interface. For example, the Stream class can provide a callback annotation that can be used by client POJOs...” paragraph 0469). 

As to claims 9 and 16, see the rejection of claim 1 above, expect for a non-transitory computer-readable medium, one or more processors and memory.
Alves teaches a non-transitory computer-readable medium, one or more processors and memory (“...Embodiments of the present invention can include computer-based methods and systems which may be implemented using conventional general purpose or a specialized digital computer(s) or microprocessor(s), programmed according to the teachings of the present disclosure. Appropriate software coding can readily be prepared by programmers based on the teachings of the present disclosure...Embodiments of the present invention can include a computer readable medium, such as computer readable storage medium. The computer readable storage medium can have stored instructions which can be used to program a computer to perform any of the features present herein. The storage medium can include, but is not limited to, any type of disk including floppy disks, optical discs, DVD, CD-ROMs, micro drive, and magneto-optical disks, ROMs, RAMs, EPROMs, EEPROMs, DRAMs, flash memory or any media or device suitable for storing instructions and/or data. The present invention can include software for controlling both the hardware of a computer, such as general purpose/specialized computer(s) or microprocessor(s), and for enabling them to interact with a human user or other mechanism utilizing the results of the present invention. Such software may include, but is not limited to, device drivers, operating systems, execution environments/containers, and user applications...” paragraphs 0672/0673).

As to claim 10, see the rejection of claim 2 above.

 As to clam 111, Alves teaches the non-transitory computer-readable medium of claim 9, wherein the 2trigger component comprises at least one of a scheduled trigger, a monitoring trigger, a loop 3 back trigger, or an input trigger (“...(“...Event sources and event sinks may be bound to different plug-able protocols, such as JMS. An event source or event sink that is bound to some specific protocol and is responsible for converting or passing along external events to and from the EPN can be called Adapters. Processors can support BEA's Event Processing Language. JAVA Beans can be registered in the EPN as Event Types. Streams can support dynamic configuration of queuing and concurrency parameters...FIG. 5 illustrates a high level view of an event-driven system. An event-driven system can generally be comprised of several event sources, the real-time event-driven (WLRT) applications, and event sinks. The event sources can generate streams of ordinary event data. The real-time applications server's applications can listen to the event streams, processes these events, and generate notable events. Event sinks can receive the notable events...Event sources, event-driven applications, and event sinks can be decoupled of each other; one can add or remove any of these components without causing changes to the other components. This is an attribute of event driven architectures...” paragraphs 0083/0409/0410).  
.
As to claim 13, see the rejection of claim 3 above.

As to claim 15, see the rejection of claim 7 above.

As to claim 17, Alves teaches ORA160322-US-CNT244the system of claim 16, wherein the additional component is implemented by executing an application programming interface (Adapters) corresponding to the additional component (“...Adapters--Components that can provide an interface to incoming data feeds and convert the data into event types that the WebLogic Event Server application understands...This section describes the APIs that will most typically be used in adapters and POJOs: [0113] EventSink--Components that receive events from an EventSource, such as the business logic POJO, can implement this interface. The interface can have a callback method, onEvent( ), in which programmers put the code that handles the received events. [0114] EventSource--Components that send events, such as adapters, must implement this interface. The interface can have a setEventSender( ) method for setting the EventSender, which actually sends the event to the next component in the network. [0115] EventSender--The interface can send the events to the next component in the network. [0116] Component lifecycle interfaces--If you want some control over the lifecycle of the component you are programming, then your component can implement one or more of the following interfaces: [0117] DisposableBean--Use if you want to release resources when the application is undeployed. Implement the destroy( ) method in your component code. [0118] InitializingBean--Use if you require custom initialization after WebLogic Event Server has set all the properties of the component. Implement the afterPropertiesSet( ) method. [0119] ActivatableBean--Use if you want to run some code after all dynamic configuration has been set and the event processing network has been activated. Implement the afterConfigurationActive( ) method. [0120] SuspendableBean--Use if you want to suspend resources or stop processing events when the event processing network is suspended. Implement the suspend( ) method...” paragraphs 0093/0112-0121).  

Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2009/0070765 A1 to Alves et al. in view of U.S. Pub. No. 2011/0022618 A1 to Thatte et al. as applied to claims 7, 9 and 16 above, and further in view of U.S. Pub. No. 2012/0131139 A1 to Siripuapu et al.

As to claim 4, Alves as modified by Thatte teaches the 1method of claim 1, however it is silent with reference to wherein the at least one additional component 2comprises at least a trigger component that invokes the transport component to extract the first 3event from the information based at least in part on a schedule or an occurrence.  
Siripuapu teaches wherein the at least one additional component 2comprises at least a trigger component (Updater class 3500) that invokes the transport component to extract the first 3event from the information based at least in part on a schedule or an occurrence (“...The Updater class 3500 may include an update method that encapsulates the functionality a generic update operation. In an exemplary embodiment, the Updater class 3500, the update method may generally indicate a stream event and a slate as input parameters of the method, and may not specify the functionality of a specific update operation. One or more sub-classes of the Updater class 3500 may further define the update method specific to the sub-classes. For example, a TopicCounter sub-class (that counts the number of occurrence of a topic in a data stream) may include an update method that accepts as input a stream event from a subscribed real-time data stream and a slate that corresponds to an hour of day and a particular topic, e.g., a topic determined by a TopicTagger sub-class or object derived from the Updater class. The update method may maintain a variable count in the slate that counts the number of occurrences of the particular topic in a particular hour of the day. That is, upon receiving a stream event corresponding to the same hour of day and the same topic, the update method may increment the variable count by one in the corresponding slate. In an exemplary embodiment, the update method may call an additional method, e.g., a method called updateSlate, to perform its functionality...” paragraph 0448).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Alves and Thatte with the teaching of Siripuapu because the teaching of Siripuapu would improve the system of Alves and Simms by providing a update method for updating information for later use.

As to claims 12 and 18, see the rejection of claim 4 above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2009/0070765 A1 to Alves et al. in view of U.S. Pub. No. 2011/0022618 A1 to Thatte et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2017/0031659 A1 to Burke et al.

1As to claim 5, Alves as modified by Thatte teaches the method of claim 1, however it is silent with reference to wherein an extractor component extracts a field from the first event.  
Burke teaches wherein an extractor component extracts a field from the first event (“...In the SPLUNK® ENTERPRISE system, a field extractor may be configured to automatically generate extraction rules for certain fields in the events when the events are being created, indexed, or stored, or possibly at a later time. Alternatively, a user may manually define extraction rules for fields using a variety of techniques. In contrast to a conventional schema for a database system, a late-binding schema is not defined at data ingestion time. Instead, the late-binding schema can be developed on an ongoing basis until the time a query is actually executed. This means that extraction rules for the fields in a query may be provided in the query itself, or may be located during execution of the query. Hence, as an analyst learns more about the data in the events, the analyst can continue to refine the late-binding schema by adding new fields, deleting fields, or modifying the field extraction rules for use the next time the schema is used by the system. Because the SPLUNK® ENTERPRISE system maintains the underlying raw data and uses late-binding schemas for searching the raw data, it enables an analyst to investigate questions that arise as the analyst learns more about the events....In response to receiving the search query, search head 210 determines that it can use extraction rules to extract values for the fields associated with a field or field in the event data being searched. The search head 210 obtains extraction rules that specify how to extract a value for certain fields from an event. Extraction rules can comprise regex rules that specify how to extract values for the relevant fields. In addition to specifying how to extract field values, the extraction rules may also include instructions for deriving a field value by performing a function on a character string or value retrieved by the extraction rule. For example, a transformation rule may truncate a character string, or convert the character string into a different data format. In some cases, the query itself can specify one or more extraction rules...The search head 210 can apply the extraction rules to event data that it receives from indexers 206. Indexers 206 may apply the extraction rules to events in an associated data store 208. Extraction rules can be applied to all the events in a data store, or to a subset of the events that have been filtered based on some criteria (e.g., event time stamp values, etc.). Extraction rules can be used to extract one or more values for a field from events by parsing the event data and examining the event data for one or more patterns of characters, numbers, delimiters, etc., that indicate where the field begins and, optionally, ends...” paragraphs 0077/0131/0132).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Alves and Thatte with the teaching of Siripuapu because the teaching of Siripuapu would improve the system of Alves and Simms by providing a  flexible schema to specify how to extract information from event data.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2009/0070765 A1 to Alves et al. in view of U.S. Pub. No. 2011/0022618 A1 to Thatte et al. as applied to claim 7 above, and further in view of U.S. Pub. No. 2009/0287628 A1 to Indeck et al.

ORA160322-US-CNT242 As to claim 6, Alves as modified by Thatte teaches the method of claim 1, however it is silent with reference to wherein the at least one additional component comprises at least a filter component that filters the first event based at least in part on a field of 3the first event.  
Indeck teaches wherein the at least one additional component comprises at least a filter component (Filtering Module 700) that filters the first event based at least in part on a field of 3the first event (“...It should also be understood that the coprocessor 450 in a rules-based decision-making system may optionally employ modules in addition to or different than matching module 602. FIG. 7(a) depicts an embodiment of coprocessor 450 wherein a pipeline 710 (preferably a firmware pipeline deployed in reconfigurable logic) employs a filtering module 700 upstream from the matching module 602. The filtering module 700 is configured select/deselect data within an incoming event stream 600 to generate a reduced event stream 702. For example, an enterprise may only wish for the matching module 602 to process certain records, certain fields, and/or certain fields of certain records. Thus, filtering module 700 can be configured such that only the appropriate data will be processed by matching module 602. The selection of which data will be passed by the filtering module 700 is preferably based on the value(s) in one or more specified fields of event stream 600. In doing so, the filtering module 700 may also employ its own matching module to find matches between fields that are selected for further processing and fields within an event stream. Furthermore, it should be noted that the output 704 of the matching module 602 can optionally be passed to one or more downstream modules, as explained in greater detail hereinafter...” paragraph 0076).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Alves and Thatte with the teaching of Indeck because the teaching of Indeck  would improve the system of Alves and Simms by providing a filtering module for selecting deselecting data within an incoming event stream to generate a reduced event stream to allows for optimal computing.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2009/0070765 A1 to Alves et al. in view of U.S. Pub. No. 2011/0022618 A1 to Thatte et al. as applied to claims 7 and 9 above, and further in view of U.S. Pub. No. 2014/0280318 A1 to Simms et al.

As to claim 18, Alves as modified by Thatte teaches the method of claim 7, however it is silent with reference to wherein the converter component converts 2geometry-type events.
Simms teaches wherein the converter component converts 2geometry-type events (“...FIG. 5 depicts a flowchart of a method 500 for generating a plurality of tab-separated-values ("TSV") files pertaining to geohashes for a geographic area according to one embodiment. At step 502, geometries (e.g., tiled geographic areas) are received from one or more third party providers (e.g., TomTom, Pitney-Bowes, NAVTEQ, Bing Maps, and OpenStreetMap). In one embodiment, geometries are associated with an 8-byte identifier referred to as a "PlaceID" and stored in a place database associated with further metadata about the place (e.g., localized names, business-specific information, 2-letter country code, etc.). In one embodiment, this database is geocode repository 115 (shown in FIG. 1)...At step 504, an export process is run in which the place database is queried for PlaceID, PlaceType, Geometry, and other metadata about one or more places. PlaceType, in one embodiment, is an enum (e.g., an enumerated type which is a data type consisting of a set of named values called elements, members, or enumerators of the type) of the general categories of places (e.g., city, state, country, etc.) These tuples are serialized, in one embodiment, in TSV format using an unsigned-64 bit hex representation of the PlaceID, an integer for the PlaceType, and the base64 gzipped well-known binary representation of the geometry. Base64, in one embodiment, refers to an encoding format used to embed binary data in ASCII string format. Gzipped, in one embodiment, refers to applying an LZ77 data compression algorithm to a sequence of bytes. Serialized TSV files are then uploaded to a hadoop distributed file system ("HDFS")...” paragraphs 0041/0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Alves and Thatte with the teaching of Simms because the teaching of Simms would improve the system of Alves and Simms by providing a Hashing process designed to solve the problem of needing to efficiently find or store an item in a collection.

As to claim 14, see the rejection of claim 8 above.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2009/0070765 A1 to Alves et al. in view of U.S. Pub. No. 2011/0022618 A1 to Thatte et al. as applied to claims 7 and 9 above, and further in view of U.S. Pub. No. 2016/0125315 A1 to Biem et al.

x1As to claim 19, Alves as modified by Thatte teaches the system of claim 16, however it is silent with reference to wherein the change detector component detects a 2change of content of the first event from a previous content of a previous event associated with 3the first event. 
Biem teaches wherein the change detector component detects a 2change of content of the first event from a previous content of a previous event associated with 3the first event (“...When an incorrect input data stream is detected, the change detector component 420 pauses the processing of the current partition (data stream), preventing any further incorrect tuples being forwarded downstream. Model swapping component 460 maintains a synchronized hash table that lists the current. paused partitions and their corresponding model's parameters. For each paused partition, model swapping component 460 accesses the models of the other paused partitions in a sequential manner. Model swapping component 460 verifies each accessed model for the data in the partition and considers the model that fits the data by least error or any other measure to be the best fit model. Model swapping component 460 accesses and verifies the other models in a synchronized manner to prevent error during model sharing. When model swapping component 460 identifies a best fit model for a partition, model swapping component 460 deletes the entry for the partition from the hash partition table and replaces the best fit model for the previously used model.... if the mechanism detects a changed input in block 802, the mechanism pauses the operator from sending tuples (results) downstream (block 804). Then, the mechanism adds the partition to a table of paused models (block 805). The mechanism checks for other paused entries in the table (block 806). If there are no other paused entries (not shown), then operation returns to block 801. However, if there are at least two paused partitions in the table in block 806, the mechanism interchanges the model with the model of another paused entry (block 807)...” paragraphs 0060/0085)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Alves and Thatte with the teaching of Biem because the teaching of Biem would improve the system of Alves and Simms by providing a technique for preventing any further incorrect tuples from being forwarded downstream (Biem paragraph 0060).

As to claim 120, Alves as modified by Thatte teaches the system of claim 19, however it is silent with reference to wherein the change detector component 2comprises at least one of a content level change detector component or a tuple-level change detector component. 
Biem teaches wherein the change detector component 2comprises at least one of a content level change detector component or a tuple-level change detector component (“...When an incorrect input data stream is detected, the change detector component 420 pauses the processing of the current partition (data stream), preventing any further incorrect tuples being forwarded downstream. Model swapping component 460 maintains a synchronized hash table that lists the current. paused partitions and their corresponding model's parameters. For each paused partition, model swapping component 460 accesses the models of the other paused partitions in a sequential manner. Model swapping component 460 verifies each accessed model for the data in the partition and considers the model that fits the data by least error or any other measure to be the best fit model. Model swapping component 460 accesses and verifies the other models in a synchronized manner to prevent error during model sharing. When model swapping component 460 identifies a best fit model for a partition, model swapping component 460 deletes the entry for the partition from the hash partition table and replaces the best fit model for the previously used model.... if the mechanism detects a changed input in block 802, the mechanism pauses the operator from sending tuples (results) downstream (block 804). Then, the mechanism adds the partition to a table of paused models (block 805). The mechanism checks for other paused entries in the table (block 806). If there are no other paused entries (not shown), then operation returns to block 801. However, if there are at least two paused partitions in the table in block 806, the mechanism interchanges the model with the model of another paused entry (block 807)...” paragraphs 0060/0085)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Alves and Thatte with the teaching of Biem because the teaching of Biem would improve the system of Alves and Simms by providing a technique for preventing any incorrect tuples from being forwarded downstream (Biem paragraph 0060).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194